Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 8/15/2022.
•	 Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


1.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	Step 2A Prong One:
Independent claims 1, 15, and 20 recite “transforming the historical 2D multivariate time series data into a three dimensional (3D) temporal tensor;
training one or more deep volumetric 3D convolutional neural networks (CNNs), utilizing the 3D temporal tensor”- all of which are mathematical calculations.  The independent claims also recite “predicting future values for additional multivariate time series data, utilizing the
one or more trained deep volumetric 3D CNNs” - which is a mental step.  Said limitations in claims 1. 15 and 20 are a process that under its broadest reasonable interpretation, covers performance of the limitations in the mind and/or mathematical calculations but for the recitation of generic computer components.  Other than reciting “A computer-implemented method”(claim 1), “A computer program product”, “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor”(claim 15) and “a processor”, “logic integrated with the processor, executable by the processor, or integrated with and executable by the processor” (claim 20) in the claims nothing in the claim elements precludes the steps from practically being performed in the mind and/or mathematical calculations.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and/or mathematical calculations but for the recitation of generic computer components, then it falls within the “mental processes” and/or “mathematical concepts” grouping of abstract ideas.  As such claims 1, 15, and 20 recite an abstract idea.
	Step 2A Prong Two:
	This judicial exception is not integrated into a practical application.  The claims recite the additional element of a “A computer-implemented method”(claim 1), “A computer program product”, “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor”(claim 15) and “a processor”, “logic integrated with the processor, executable by the processor, or integrated with and executable by the processor” (claim 20)  to perform the method (or computer program product or system) steps at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  This additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  
	The additional element of “receiving historical two-dimensional (2D) multivariate time series data” is an insignificant pre-solution activity.  As such this additional element also does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
	Step 2B:
	Finally, the pre-processing step of receiving historical time-series data is categorized as insignificant extra solution activity under 2106.05(g).  Claims 1, 15, and 20 only recite “A computer-implemented method”(claim 1), “A computer program product”, “a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor”(claim 15) and “a processor”, “logic integrated with the processor, executable by the processor, or integrated with and executable by the processor” (claim 20) perform the method (or computer program product or system)  steps and therefore only recite a general purpose computer rather than a specific machine under MPEP 2106.05(b), and are directed to mere instructions to apply the exception under MPEP 2106.05(f), and do not result in anything significantly more than the judicial exception.  The additional elements have been considered both individually and as an ordered combination in the significantly more consideration.  The inclusion of the computer or memory and controller to perform the selecting and generating steps amount to nor more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1, 15, and 20 are not patent eligible.
	The dependent claims 4-6, 8-9, 11-14, 18-19 recite additional steps performing
stack-wise average pooling, applying adaptive hyperparameter, 3D temporal tensor representation, local dependency and auto-correlational patterns, output the future values, transformation of multivariate time series data etc. -all of which are either mathematical calculation and/or mental process.  Because the dependent claims recite additional steps which are all directed to judicial exceptions, claims 24-6, 8-9, 11-14, 18-19 are also not patent eligible.
	The dependent claims 2-3, 7, 10, and 16-17 recite the type of historical 2D multivariate time series data, types of deep volumetric 3D CNNs -which are additional steps of post- processing steps which is categorized as insignificant extra solution activity under 2106.05(g.  As claim 6 recite additional steps which are all directed to judicial exceptions or insignificant extra solution activity, claims 2-3, 7, 10, and 16-17 are also not patent eligible.

Allowable Subject Matter
2.	Claims 1-20 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Reasons for allowance will be held in abeyance pending final recitation of the claims. 

Correspondence Information
3. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146